DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-5, 9-20 are pending. 
Claims 6-8 are canceled. 
Claims 2-5, 9-16, 18-20 are withdrawn from consideration as elected without traverse.
Claims 1, 17 are rejected. 

Claim Rejections - 35 USC § 102
Claims 1, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kempe (NPL: How To Draw A Straight Line).
Regarding claims 1, 17, Kempe discloses an assembly for converting motion, the assembly comprising: a first member; a second member pivotally connected at a first position on Kempe’s figure 8 clearly shows the claimed arrangement, especially in light of Applicant’s instant figure 1); wherein the distance between the first position on the second member and the second position on the second member is a distance X and the distance between the first position on the fourth member and the second position on the fourth member is a distance Y; and wherein the distance X is equal to the distance Y (by the geometrical description of pages 12-16, fig. 8 shows the claimed arrangement); wherein the distance between the first and second position on the first member is A (Kempe’s figure 8 shows longer link corresponding to Applicant’s instant member 4 as shown in instant Fig. 1; see annotated figures, below) and wherein X and Y have a length represented by the following formula (I): A/(1+PHI) (Kempe’s figure 8 shows the length of the smaller links to be approximately 1/2 to 1/3 the length of the longer links; see annotated figure, below) and wherein an angle alpha is formed between the first member and the third member (the longer links of Kempe’s figure 8 correspond to the claimed first and third members; see annotated figure, below) when the assembly is in an extended position, the angle alpha defined by formula (II): alpha=arccos(PHI/2) and PHI has a value to give an angle alpha of from 5 degrees to 59 degrees (Kempe’s figure 8 shows an angle between the longer links that is within the range of 5 to 59 degrees); wherein the first member is provided by a fixed structure, operation of the assembly providing movement of the members of the assembly with respect to the fixed structure (by description of Kempe, links are on a flat figure of any form, i.e. fixed structure).
Further, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Therefore, even in absence of the shown dimensions of Kempe’s length A and angle alpha, the only difference between the structure of the prior art and that of the claimed device would be a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 1 

    PNG
    media_image1.png
    352
    476
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    685
    694
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 05/16/2021 have been fully considered but they are not persuasive. Applicant has argued that Kempe’s figure 8 is silent regarding the features of length A, angle alpha, and value of PHI. This is not persuasive. The values for the length of X and Y (i.e., the 2nd and 4th members of instant figure 1) are constrained by formula (I) to be approximately 1/2 to 1/3 of the length of A (i.e., the 1st member of instant figure 1); and the values for alpha are 1 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658

/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        

                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.